EXHIBIT 16.1 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS 7thFloor, Nan Dao Commercial Building 359-361 Queen’s Road Central HongKong Tel:2851 7954 Fax:2545 4086 ALBERTWONG B.SOC., SC., ACA., LL.B., CPA(Practising) April 9, 2014 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on April 8, 2014, to be filed by our former client, YUS International Group Limited. We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ Albert Wong & Co. Albert Wong & Co. Certified Public Accountants Hong Kong, China
